Citation Nr: 1217945	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  04-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1952 to June 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since been transferred to the RO in St. Louis, Missouri.  

In May 2008, the Board remanded this issue to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, it has been returned to the Board for appellate consideration.

In his November 2004 substantive appeal, the Veteran requested a hearing before the Board.  He withdrew that request in a February 2008 written statement.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with non-Hodgkin's lymphoma in 1987.  

2.  The Veteran did not participate in a radiation risk activity during his active service.  

3.  The Veteran did not participate in the atmospheric testing of nuclear weapons during service.  

4.  The Veteran's non-Hodgkin's lymphoma was not caused by his active service.  


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's lymphoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to notify and assist

There are two sets of duties applicable to this case.  First, VA has a duty to notify and assist claimants in substantiating claims for VA benefits as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Second, in claims of service connection based on in-service exposure to ionizing radiation VA has a duty to request radiation dose information, if certain conditions are met.  38 C.F.R. § 3.311(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2003 and June 2008.  The letters informed the Veteran of what evidence was required to substantiate the claim and his and VA's respective duties for obtaining evidence.  Although notice with regard to evidence relevant to assignment of a disability rating and an effective date was not provided until the June 2008 letter, the timing defect in that part of the notice is not prejudicial to the Veteran.  This is because, as the RO denied service connection for the claimed disability and the Board here denies the appeal, no disability rating or effective date will be assigned.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in the instant case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO/AMC has obtained the Veteran's VA treatment records.  He has not indicated any private treatment records relevant to his claim.  The RO/AMC has been unsuccessful in its efforts to obtain his service treatment and personnel records.  A July 2003 response to a June 2003 Personnel Information Exchange System (PIES) request for the Veteran's service treatment records and Surgeon General's Office (SGO) records indicated that the Veteran's service treatment records are presumed destroyed by fire in 1973 and that no SGO records were found for his service number.  There is also an April 2003 PIES response to a request that same month, indicating that no records of exposure of the Veteran to radiation could be found.  An April 2007 PIES response indicates that requested service personnel records are fire related and that the information in those records could not be reconstructed from alternate record sources.  

In April 2003, the RO sent a letter to the Veteran asking him to provide certain information, including the name of the organization to which he was attached during the alleged radiation exposure, the dates of assignment, places, and circumstances of such exposure, and other information.  He responded with information identifying his unit as the 3592nd and that he was a flight line mechanic and observed atomic bomb tests during the time frame of 1953 to 1956.  

In June 2003, the RO sent the Veteran a letter and asked him to complete the enclosed National Archives (NA) Form 13055 Request for Information to Reconstruct Medical Data.  In July 2003, the Veteran submitted the NA Form 13055.  In September 2003, the RO sent him a letter requesting any additional information, including any copies of service treatment records in his possession.  A December 2003 memorandum documents the RO's unsuccessful efforts to obtain his service treatment records.  In March 2007, the RO sent him a letter requesting that he submit any service personnel records that he had in his possession.  Later that month he informed VA that he had no way of obtaining any additional information about his exposure to radiation during service.  

In cases such as this, where the service records are presumed lost or destroyed, VA has a heightened duty to assist the Veteran including the obligation to search for additional records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The heightened duty includes informing the Veteran that he may submit alternative information and evidence including corroboration in the form of statements from fellow service members.  Id. at 370. 

Here, the RO did not specifically inform the Veteran that he could submit statements from fellow service members.  The Board, however, finds this to be harmless error.  The RO did inform him that his records had been destroyed in the 1973 fire.  The April 2003 letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA and provided examples of the types of evidence, both medical and lay, that could be submitted.  One of those letters specifically informed him that he should submit as much information as he could.  The Board concludes that a reasonable person could be expected to understand that any relevant evidence should be submitted during the development of the claim.  Furthermore, as noted by his representative in February 2012 argument, the Board has sought out alternative records in its request to the Defense Threat Reduction Agency (DTRA), an agency of the Department of Defense, and the DTRA reviewed detailed morning reports of all of the Veteran's service.  Additionally, the Veteran informed VA in March 2007 that he had no way of obtaining additional information about exposure to radiation during service.  For these reasons, the Board find that any error in not providing more specific notice was harmless error.  

A March 2007 PIES response to request that same month indicates that the Veteran's service personnel records were fire related and that alternate records sources could not reconstruct the requested records.  In an August 2007 letter, the RO informed the Veteran that his service personnel records were fire related and requested that he provide any records in his possession.  The Veteran's appeal was thereafter forwarded to the Board.  

In May 2008, the Board remanded this issue for the RO/AMC to make efforts to obtain information as to the  Veteran's alleged in-service radiation exposure.  Based on the RO/AMC's actions following that Remand, the Board finds that there has been compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A PIES response from January 2009 documents that the RO requested dates of nuclear testing performed and whether the Veteran's unit, identified as the 3592nd Flight Line Maintenance Squadron, participated in the testing.  The response was that the record needed to respond to the request was fire related and alternate records sources could not reconstruct the requested information.  

The RO also requested information from the U.S. Army Joint Services Records Research Center (JSRRC).  In a June 2009 letter, the JSRRC informed the RO that its mission did not include such research and suggested that the RO contact the Radiation Health Program at Bolling AFB in Washington DC.  The RO wrote to the Radiation Health Program in June, August, and September 2009 but received no response.  In June and September 2010 the RO wrote to the DTRA for information as to whether the Veteran participated in a radiation risk activity between 1952 and 1956.  It provided the DTRA with information including the Veteran's service number, social security number, name, duty description, and that he was assigned to the 3592nd Flight Maintenance Squadron at Nellis AFB.  

In December 2010, the DTRA responded.  It indicated review of morning reports of the Veteran's units for the period between 1952 and 1956, and, indeed, identified units that the Veteran was assigned to during this entire period; information that was not previously of record.  It also indicated that the records did not show his presence at any nuclear testing.  In that December 2010 letter, the DTRA stated that "after a careful search of available dosimetry data, we found no record of radiation exposure of [the Veteran]."  The DTRA also explained that the scope of the Nuclear Test Personnel Review Program (NTPR) (which it apparently is charged with implementing) is limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear testing between 1945 and 1962 and the occupation of Hiroshima and Nagasaki, Japan following World War II.  It provided a source for occupational dose data for Air Force personnel.  However, given that the DTRA stated that it provided information regarding radiation exposure histories of individuals who participated in atmospheric testing, and the Veteran has not alleged any occupational exposure, the Board finds that VA has no duty to contact any other source.  This request by the RO satisfies VA's duties under 38 C.F.R. § 3.311 to request dose information.  

VA has not provided a medical examination or obtained a medical opinion with regard to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor has a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence does not establish an in-service event or injury relevant to the  Veteran's claim.  His claimed disease did not manifest within any applicable presumptive period where such period does not also require that he was exposed to a radiation risk activity or participated in atmospheric nuclear testing or was involved in occupation of Nagasaki or Hiroshima, Japan prior to July 1, 1946.  Therefore, the second factor listed above is not present in this case and VA has no duty to provide a medical examination or obtain a medical opinion.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of the claim

At the outset, the Board recognizes that in cases, such as this one, where the claimant's service records have been lost or destroyed, the Board has a heightened duty to explain its findings and conclusion and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwsinski, 1 Vet. App. 365, 367 (2005).  The Board has endeavored to do so.  

The Veteran contends that service connection is warranted for non-Hodgkins lymphoma based on his alleged exposure to ionizing radiation while stationed at Nellis Air Force Base (AFB) in Nevada.  VA treatment records, for example from early 1988, document that in late 1987 the Veteran was diagnosed with non-Hodgkins lymphoma that had affected his spleen.  Treatment included splenectomy and partial colectomy.  Records to the present indicate there was no recurrence.  

In April 2003 and March 2007 letters the Veteran asserted that he was exposed to radiation during testing of atomic bombs at Nellis AFB in Las Vegas, Nevada between January 1953 and June 1956.  He stated that he and other airmen were transported by truck to a test site and ushered into a ditch to watch an atomic bomb explosion.  He reported that the "most significant" unit he was attached to was the 3592nd as a flight line mechanic.  He reported that he was at Nellis AFB while "they tested bomb after bomb which rattled base each time and shock waves.  We only had our cover alls uniform on with safety goggles to help protect eyes."  He reported that his alleged presence at the tests was to see what the effects of the atomic bomb tests would be but that he was not told anything else.  

Service connection for a disorder claimed as due to radiation exposure during service may be established in three ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  First, by application of 38 U.S.C.A. § 1112(c) as implemented by 38 C.F.R. § 3.309(e), certain types of cancer will be presumptively service connected for radiation-exposed veterans.  Second, enumerated "radiogenic diseases" may be service connected provided that certain conditions set out in 38 C.F.R. § 3.311(b) (2011) are met.  Third, service connection may be established on a direct basis, as with any other claimed disability.  See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As a subset of direct service connection, service connection may be presumed for certain chronic diseases, including malignant tumors, if the diseases manifest to a compensable degree within one year of separation from active service; even if not shown during active service.  38 U.S.C.A. §§ 1101, 1112,; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Lymphomas (except Hodgkin's disease) is one of the types of cancers that can be presumptively service connected for radiation exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(1)(x).  It is also a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(xxii).  

For the first category, a "radiation exposed veteran" is a veteran who participated in a "radiation risk activity" during active service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation risk activity" is defined at 38 C.F.R. § 3.309(d)(3)(ii)(A-E).  Four of the defined categories are not applicable to the facts of this case; those categories are as follows:  Occupation of Hiroshima or Nagasaki, internment as a prisoner of war in Japan during World War II, presence at a gaseous diffusion plant in Paducah Kentucky in 1992, and service, which if performed as an employee of the Department of Energy would qualify the individual as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id.  

The only category that has been raised by the record is that of onsite participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(A).  The term "onsite participation" is defined in four parts.  38 C.F.R. § 3.309(d)(iv)(A-D).  The last two are not even remotely raised by the record because they involve assignment to official military duties in a Naval shipyard and garrison or maintenance forces on Eniwetok.  The two categories potentially relevant to this case are as follows:  

A)  During the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test. 

(B)  During the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test. 

38 C.F.R. § 3.309(d)(3)(iv).  

The Veteran does not allege that his performance of official duties was in connection with ships, aircraft, or other equipment used in direct support of the nuclear test or that during the six months following the official operational period of any atmospheric nuclear test that he was present at the site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test.  Rather, he asserts that he was actually present at tests as an observer.  Therefore the only question raised by the record as far as whether he is a radiation exposed veteran is whether he was present at the test sites during the tests.  

After acknowledging that the Veteran's service records were not available and that a search of alternate unit records was required, the DTRA stated as follows:  

We reviewed the Air Force morning reports of [the Veteran's] units from 1952 to 1956 to verify his possible presence at the NTS or the Pacific Proving Ground (PPG).  The entries pertaining to [the Veteran] reflect routine administrative actions, temporary assignments, and transfers.  We found no entries to indicate he went to the NTS or PPG during a test.  The following table summarizes the morning report entries pertaining to [the Veteran's] units and locations during the respective test periods from 1952 to 1956.  

The research provided by the DTRA includes a table listing the test series, location, and dates for nuclear tests at the Nevada Test Site (NTS) the PPG, and in the Pacific Ocean 400 miles southwest of San Diego, California during the time frame of the Veteran's service from June 1952 to June 1956.  It also lists the location, dates, and remarks of the Veteran's units at those times.  

The column in the table listing the Veteran's unit, location, dates, and remarks at the time of each listed test series indicates that during the period of time that six tests were conducted, the Veteran was variously attached to the 3343rd student squadron at Amarillo Texas, was a patient in a hospital in Monroe, North Carolina, was attached to the 3594th Flying Training Squadron, the 3593rd Maintenance Squadron (Periodic), the 3597th Field Maintenance Squadron, and the 3592nd Flight Line Maintenance Squadron.  The 3594th, 3593rd, 3597th, and 3592nd were located at Nellis AFB.  

Of note, the Veteran was attached to the 3592nd, the unit that the Veteran contends was most significant as to his alleged exposure, for the period from March 1, 1956 to his discharge on June 29, 1956.  During that time frame the only test series was REDWING, carried out at the PPG between May 5, 1956 and August 6, 1956.  It is a matter of public record that the PPG was the name used to describe  a number of sites in the Marshall Islands and a few other sites in the Pacific Ocean; not a site in the contiguous U.S.  

The Board has considered the Veteran's statements alleging presence observing atmospheric nuclear tests.  It however finds the report from the DTRA more probative than the Veteran's statements.  In short, the Board finds that the Veteran's reports of presence at atmospheric nuclear tests is not credible.  The Board makes this determination for three reasons.  

First, morning reports that the DTRA researched were detailed and if the Veteran did indeed take part in the atmospheric nuclear testing in the manner described - actually being transported to the site and placed in a ditch with goggles for observation - the reports would have documented such participation.  The detailed nature of the reports is clear from the fact that the DTRA was able to determine the units to which the Veteran was attached during his service.  This information is not otherwise located in the claims file; the only unit information that the RO was able to and did provide to the DTRA was that he was attached to the 3592nd Flight Line Maintenance Squadron.  Additionally, the DTRA stated that entries pertaining to the Veteran reflect routine administrative actions, temporary assignments, and transfers.  These facts lead the Board to the conclusion that if the Veteran was involved in the atmospheric nuclear testing, as he has alleged, it would have been recorded in those morning reports.  

Second, the Veteran reported the most significant unit that he was attached to as far as observing tests was the 3592nd.  But the only test that was conducted when he was attached to that unit was not conducted at a site that he could have been transported to by truck.  

Third, the DTRA also stated that it had no dose data for the Veteran.  Though perhaps less important than the other two reasons stated, if the Veteran did take part in the atmospheric testing as he has alleged, the Board would expect there to have been some purpose to the participation other than merely watching the test.  The Veteran reports that he was told nothing else about the testing.  Hence, the lack of any dose information regarding the Veteran adds to a picture that he was not present at any testing.  

As between the research conducted by the DTRA and the statements of the Veteran, the Board finds the former more probative as to whether he was present at any atmospheric nuclear test site.  The Board can discern no reason why the DTRA research would not be accurate.  The Veteran's statements however come in the context of seeking monetary compensation benefits and thus there is a discernable reason for the inaccuracy of his statements.  In short, the Board must find that the inconsistencies between his reports and the DTRA research of detailed records along with the lack of any dose information and the location of the tests that were conducted when he was in the unit that he says he was attached when observing the tests shows that the Veteran is not credible in his assertions.  

As the Veteran is not a radiation exposed veteran, service connection cannot be presumptive by application of 38 C.F.R. § 3.309(e).  

Next the Board turns to 38 C.F.R. § 3.311.  That section provides that in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation during service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  

Dose information is requested from different sources based on the source of the exposure.  For atmospheric nuclear weapons test participation claims dose data will in all cases be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)(i).  For Hiroshima and Nagasaki occupation claims, dose data will be requested from the Department of Defense.  38 C.F.R. § 3.311(a)(2)(ii).  For all other exposure claims, a request will be made for any available records concerning the veteran's exposure to radiation.  38 C.F.R. § 3.311(a)(2)(iii).  

In the December 2011 letter, the DTRA stated that "after a careful search of available dosimetry data, we found no record of radiation exposure of [the Veteran]."  The DTRA also explained that the scope of the Nuclear Test Personnel Review Program (NTPR) is limited to providing information regarding the activities and radiation exposure histories of individuals who participated in U.S. atmospheric nuclear testing between 1945 and 1962 and the occupation of Hiroshima and Nagasaki, Japan following World War II.  It provided a source for occupational dose data for Air Force personnel, but given that the DTRA stated that it provided information regarding radiation exposure histories of individuals who participated in atmospheric testing, the proper source of does information was the DTRA and no other source.  

Exposure determination for claims based on participation in atmospheric nuclear testing is defined at 38 C.F.R. § 3.311(a)(4) (2011) as follows:  

(i)  If military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence at the site will be conceded. 

(ii)  Neither the veteran nor the veteran's survivors may be required to produce evidence substantiating exposure if the information in the veteran's service records or other records maintained by the Department of Defense is consistent with the claim that the veteran was present where and when the claimed exposure occurred. 

Of note, any reading of 38 C.F.R. § 3.311(a)(4) to mean that the military records must affirmatively and specifically name an individual as being absent from a test site in order for it to be said that the records establish absence from the site, is not a proper interpretation of the regulation.  If a veteran were assigned to a unit located at a base near a test site, as in this case, such a reading would require the untenable listing of every individual who was not present at the site.  Rather, a proper interpretation of establishing absence at a site from military records is precisely what is found in this case - research of detailed records which do not mention the individual as being assigned to the site but do otherwise mention the individual and do contain routine administrative actions, temporary assignments, and transfers.  

For the three reasons stated in the Board's discussion of 38 C.F.R. § 3.309(d) as to presence at the site of atmospheric nuclear testing, the Board finds that the military records establish the Veteran's absence from any of the atmospheric nuclear test sites.  

Section 3.311 lists three requirements for determining that a disease resulted from exposure to ionizing radiation under 38 C.F.R. § 3.311(b).  The regulation provides that if any of those requirements are not met, then it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  Id.  One of those requirements is that the veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946, or other activities as claimed.  Id.  Because the Board has determined that this requirement is not met, it must conclude that service connection for his non-Hodgkin's lymphoma is not available by application of 38 C.F.R. § 3.311.  

As to the third method of establishing service connection for non-Hodgkins lymphoma, direct service connection requires that either the preponderance of evidence establishes three elements or the evidence is at least in equipoise as to three elements.  Those elements are:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the preponderance of evidence is against a finding that the second element just listed has been met.  The Veteran has asserted only one type of in-service injury as the cause of his non-Hodgkin's lymphoma - exposure to radiation from presence at the site of detonation of atomic bomb or bombs.  As already explained, the preponderance of evidence is against a finding that he was present at any such detonation.  As his non-Hodgkin's lymphoma was first diagnosed in 1987, service connection may not be presumed based on the provisions of service connection for chronic diseases manifesting within one year of separation from active service.  

In summary, the preponderance of evidence is against the Veteran's claim of entitlement to service connection for non-Hodgkin's lymphoma on any reasonably raised theory of entitlement.  Hence, his appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to ionizing radiation exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


